Citation Nr: 1454892	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  09-46 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a disability rating higher than 10 percent for right knee retropatellar pain syndrome.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant in this case, served from June 1986 to October 1986 and from January 1989 to July 2008.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision of the Regional Office (RO) in Denver, Colorado.  The Veteran timely appealed this decision.  In October 2010, the Board remanded the decision for further record development.  In February 2013, the RO again denied the Veteran's claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated.  

The Veteran contends that he is entitled to a higher disability rating for his service-connected right knee retropatellar pain syndrome.  The Veteran's representative stated in his October 2014 brief that this condition has not been thoroughly evaluated since December 2009, and the claims file indicates that the Veteran's condition has worsened since this examination.  

As there is evidence indicating that the Veteran's condition has worsened since his last VA examination of record, the Board finds that the Veteran's claim should be remanded to provide the Veteran with an updated examination to accurately assess the current condition of his disability.  In claims for an increase in rating, it is first and foremost a priority to ensure that the most current assessment of the service-connected disability picture is of record.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all records of VA
and non-VA health-care providers who have treated or examined him for his service-connected right knee retropatellar pain syndrome.  After obtaining any appropriate authorizations for release of medical information, the RO must seek to obtain any potentially relevant records that have not been previously received from each health-care provider the Veteran identifies.  

Updated treatment records from the VA Health Care System from April 2010 through the present should be requested and associated with the claims file.

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2.  After any records requested above have been received, the Veteran must be afforded a VA examination to determine the current severity of his service-connected right knee retropatellar pain syndrome.  The claims file must be made available to the examiner in conjunction with the examination, and the examiner must specify in the report that the claims file has been reviewed.  All pertinent symptomatology and findings must be reported in detail.  

All indicated tests and studies, to include active range of motion testing of the knee, expressed in degrees, with standard ranges provided for comparison purposes, must be accomplished with the use of a goniometer.  If pain is present on any motion, the examiner must specify the motion that produces pain, and state at what degree the pain begins.  

Then the examiner must address whether there is any weakened movement, incoordination, excess fatigability, or pain on movement as a result of the Veteran's service-connected right knee retropatellar pain syndrome.  The same range of motion studies must then be repeated after at least 3 repetitions.  The functional impairment due to weakened movement, incoordination, excess fatigability, or pain on movement must, if feasible, be assessed in terms of additional degrees of limitation of motion of the knees.

The examiner must also indicate whether there is any recurrent subluxation or lateral instability of the Veteran's knee, and if so, whether it is slight, moderate, or severe.

The examiner must express an opinion concerning whether there would be additional limits of functional ability on repeated use and during any flare-ups.  If feasible, the examiner should express any functional impairment in terms of additional degrees of limitation of motion on repeated use and during flare-ups.

All opinions provided must include a complete rationale.  

3.  After reviewing the examination report for compliance with this order, undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. Seesel
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



